Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 24, 2015

                                       No. 04-12-00315-CV

                                  Dakota Snow PIKE-GRANT,
                                           Appellant

                                                 v.

                                      Jeffrey Alan GRANT,
                                             Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 27731
                         Honorable Carl Pendergrass, Judge Presiding


                                          ORDER
       On November 14, 2014, the Texas Supreme Court issued the mandate in this appeal in
which it ordered our prior judgment reversed and the matter remanded to this court for further
proceedings in accordance with its decision. Accordingly, the parties may file amended briefs as
they deem necessary.

         We ORDER appellant to file her amended brief, if any, in this court on or before July 24,
2015. The appellee’s amended brief, if any, will be due in this court thirty days after the date
appellant’s amended brief is filed. If either party chooses not to file an amended brief, that party
is ORDERED to notify this court of such fact in writing on or before July 6, 2015. If appellant
decides not to file an amended brief, appellee may still file an amended brief, and such brief will
be due thirty days after the date appellant advises this court in writing that she does not intend to
file an amended brief.

        We order the clerk of this court to serve copies of this order on appellant, appellee, and
all counsel — those representing the parties in this court and in the Texas Supreme Court.




                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court